Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    Applicant's Amendment and Response filed 10/19/2018 has been entered and made of record. This application contains 17 pending claims.
Claims 1, 4, 6, 7, 9-12, and 18-20 have been amended.
Claims 2, 3 and 5 are cancelled.

      Allowable Subject Matter
3.    Claims 1, 4 and 6-20 are allowed.
4.    The following is an examiner’s statement of reasons for allowance:
       Claim 1 has been amended to include the intervening claim 2 and the allowable subject matter of cancelled claims 3 & 5 “wherein the first feature point comprises peaks and valleys, the collecting statistics on feature data of the first feature point to determine time-domain heart rate detection data used in calculating the heart rate comprises: collecting statistics on amplitudes of a plurality of peaks and amplitudes of a plurality of valleys, to determine a plurality of adjacent peak-valley amplitude differences; and determining the time-domain heart rate detection data used in calculating the heart rate based on the plurality of adjacent peak-valley amplitude differences; wherein the determining the time-domain heart rate detection data used in calculating the heart rate based on the plurality of adjacent peak-valley amplitude differences comprises: Page 3 of 13Appin No. 16/164,800 Amdt Dated May 28, 2021 Reply to Office Action dated April 2, 2021 collecting statistics on an average value of N contiguous adjacent peak-valley amplitude differences, N being an odd number; and if a middle adjacent peak-valley amplitude difference is less than a product of the average value and an adjustment factor, determining that the time-domain heart rate detection data of the peaks corresponding to the middle adjacent peak-valley amplitude difference is not used in calculating the heart rate” which was indicated in previous action mailed on 04/02/2021. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/NANA OWUSU ANSAH/Examiner, Art Unit 2863       

/SON T LE/Primary Examiner, Art Unit 2863